TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-06-00362-CV




Sylvia Garcia and Rocky Martinez Garcia, Sr., a/k/a Rocky Martinez Garcia, a/k/a Roque
                  M. Garcia, a/k/a Roque Martinez Garcia, Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
     NO. B-04-0226-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                             MEMORANDUM OPINION

               Appellants have filed motions for extensions of time to file their appellate briefs,

explaining that the record is not yet complete and that they therefore are unable to file their briefs

on time. We abate the appeal until January 10, 2007, to allow time for the appellate record to be

supplemented. Appellants’ briefs will be due twenty days later, on January 30, 2007. If the record

is not fully supplemented by January 10, 2007, the parties are instructed to file a report informing

this Court of the status of the appeal.



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Filed: December 18, 2006